 1   XAVIER BECERRA, State Bar No. 118517                    ROMAN M. SILBERFELD, State Bar No. 62783
     Attorney General of California                          GLENN A. DANAS, State Bar No. 270317
 2   MONICA N. ANDERSON, State Bar No. 182970                ROBINS KAPLAN LLP
     Senior Assistant Attorney General                         2049 Century Park East, Suite 3400
 3   ADRIANO HRVATIN, State Bar No. 220909                     Los Angeles, CA 90067-3208
     Supervising Deputy Attorney General                       Telephone: (310) 552-0130
 4   ELISE OWENS THORN, State Bar No. 145931                   Fax: (310) 229-5800
     KYLE A. LEWIS, State Bar No. 201041                       E-mail: RSilberfeld@RobinsKaplan.com
 5   LUCAS HENNES, State Bar No. 278361                      Special Counsel for Defendants
     NAMRATA KOTWANI, State Bar No. 308741
 6   Deputy Attorneys General
      1300 I Street, Suite 125
 7    P.O. Box 944255
      Sacramento, CA 94244-2550
 8    Telephone: (916) 210-7318
      Fax: (916) 324-5205
 9    E-mail: Elise.Thorn@doj.ca.gov
     Attorneys for Defendants
10
     HANSON BRIDGETT LLP
11   PAUL B. MELLO, SBN 179755
     SAMANTHA D. WOLFF, SBN 240280
12   LAUREL E. O’CONNOR, SBN 305478
     DAVID C. CASARRUBIAS, SBN 321994
13   1676 N. CALIFORNIA BLVD., SUITE 620
     WALNUT CREEK, CALIFORNIA 94596
14   TELEPHONE: 925-746-8460
     FACSIMILE: 925-746-8490
15   Attorneys for Defendants
16

17                         IN THE UNITED STATES DISTRICT COURT
18                      FOR THE EASTERN DISTRICT OF CALIFORNIA
19                                    SACRAMENTO DIVISION
20

21   RALPH COLEMAN, et al.,                                Case No. 2:90-cv-00520 KJM-DB (PC)
22                                       Plaintiffs,       STIPULATION IDENTIFYING
                                                           QUARANTINE SPACE FOR EOP AND
23                v.                                       PIP PATIENTS
24
     GAVIN NEWSOM, et al.,                                 Judge:   Hon. Kimberly J. Mueller
25
                                       Defendants.
26

27

28
                                                       1
                        Stipulation on Quarantine Space for EOP and PIP Patients (2:90-cv-00520 KJM-DB (PC))
 1   The parties, through their counsel, Stipulate as follows:

 2         In order to allow each institution to follow public health guidance on isolating and

 3   quarantining patients in the event of a COVID-19 outbreak, on July 22, 2020, the Plata court

 4   ordered the California Department of Corrections and Rehabilitation (CDCR) to identify and set

 5   aside sufficient quarantine and isolation space at each institution. During the Coleman COVID-

 6   19 Taskforce meetings in August and September 2020, Plaintiffs raised concerns about whether

 7   CDCR has set aside sufficient quarantine space for class members in the Enhanced Outpatient

 8   Program level of care and higher. Plaintiffs filed an enforcement motion regarding quarantine

 9   space on September 25, 2020 (ECF No. 6887), which Defendants opposed on September 29,

10   2020 (ECF No. 6890).

11         In lieu of continuing to litigate the enforcement motion, the parties agreed to meet and

12   confer about quarantine space for Coleman class members and met on October 5, October 15,

13   October 27, and November 10, 2020. During those meetings, the parties discussed where

14   Enhanced Outpatient Program (EOP) and Psychiatric Inpatient Program (PIP) class members

15   would be housed at each of the fifteen EOP institutions. The parties also discussed the

16   development of policies governing programming and treatment of EOP class members housed in

17   set-aside quarantine units. As a result of those meetings, the parties make the following

18   agreements:

19         1)    Patients in the EOP level of care or higher housed under quarantine in an institution’s

20   set-aside quarantine space will either be clustered together within one area within the separate

21   quarantine unit or placed in sections or pods of the quarantine unit that are separate from other

22   non-EOP inmates. For each of the fifteen EOP institutions, the parties identified where EOP

23   patients will be housed within the set-aside quarantine space. That agreement is reflected in

24   Attachment A to this stipulation. In the event of an outbreak, non-EOP patients may be

25   overflowed into EOP sections or pods of the set-aside space, however, EOP patients will be

26   clustered together in the event of such a large outbreak. These locations and practices are also

27   subject to change in the event of an emergency, large outbreaks, or if recommended by the

28
                                                        2
                           Stipulation on Quarantine Space for EOP and PIP Patients (2:90-cv-00520 KJM-DB (PC))
 1   Receiver or public health experts. Defendants agree to notify Plaintiffs, and meet and confer if

 2   necessary, in the event that the location or nature of the EOP set-aside space changes.

 3         2)    For most EOP institutions, the parties agreed that EOP patients who are single celled

 4   will be quarantined in their single cells in their current EOP housing unit. Similarly single celled

 5   PIP patients will generally be quarantined in their single cells. Defendants also agreed to move

 6   double celled EOP individuals into empty single cells in the EOP housing units for quarantine

 7   whenever possible. For example, at the California Men’s Colony (“CMC”), all EOP patients are

 8   housed in single cells with solid doors, and since this is the safest place to quarantine, they will

 9   remain in their cells for purposes of quarantine and isolation. Similarly, at the California Institute

10   for Women (“CIW”), 90 percent of the EOP patients are already single celled. Defendants have

11   agreed to keep 10 percent of the cells on the EOP unit empty so that double celled individuals in

12   the unit can be moved to single cells if they need to be quarantined. Similarly, at the Correctional

13   Heath Care Facility (“CHCF”) in Stockton, in the event double celled individuals in the EOP unit

14   need to be quarantined, one of each double celled EOP individual will be moved to the single

15   celled negative pressure isolation and quarantine units at CHCF, space permitting. Single celled

16   EOP patients at CHCF, CMC, CIW, California State Prison Corcoran (“COR), the California

17   Medical Facility (“CMF”), California State Prison, Sacramento (“SAC”), California State Prison,

18   Los Angeles County (“LAC”) and Salinas Valley State Prison (“SVSP”) will be quarantined in

19   place, while one member of each quarantined double celled EOP cell will be moved to the

20   separate quarantine space and housed accordingly.

21         3)    Defendants agree to issue a policy directive to the EOP institutions that will describe

22   where EOP or Psychiatric Inpatient Program patients are to be quarantined within the set-aside

23   quarantine space. In addition, Defendants will provide direction to those institutions to provide

24   programming to EOP or PIP patients separately from non-EOP or PIP inmates. Programming

25   includes out of cell time, shower, yard, day-room, canteen (if running) and medication pass.

26   Defendants will also direct institutions to provide EOP and PIP patients housed in a set-aside

27   quarantine space with as much cell-based mental health treatment as they would receive if they

28   were quarantined within their regular housing unit.
                                                     3
                            Stipulation on Quarantine Space for EOP and PIP Patients (2:90-cv-00520 KJM-DB (PC))
 1         4)    The parties agree that in the event of a prolonged quarantine of EOP or PIP patients

 2   (i.e. greater than fourteen days) that the parties will meet and confer to discuss the particulars of

 3   the prolonged quarantine and discuss whether any additional treatment or programming can be

 4   offered to the patients in that quarantine.

 5         5)    Defendants agree to update the Plaintiffs, and meet and confer if necessary, on the

 6   following issues:

 7                a.     The Plata Receiver has asked CDCR to identify additional set-aside quarantine

 8   space at R.J. Donovan Correctional Facility (RDJ) and Mule Creek State Prison (MCSP).

 9   Defendants have tentatively identified quarantine plans for EOP patients at those institutions.

10   Defendants have not yet shared these plans with Plaintiffs. Defendants will endeavor to finalize

11   these plans and provide Plaintiffs an update on what additional set-aside space has been identified

12   and whether and how that impacts the quarantining of EOP patients at RJD or MCSP within 30

13   days. The parties will attempt to reach agreement on plans for quarantine housing of EOP

14   patients at both of those institutions as well.

15                b.     Due to the unique physical plant of San Quentin State Prison, specific

16   quarantine practices for inmates, including those in the EOP level of care, could not be agreed to.

17   Defendants will keep Plaintiffs apprised of any outbreak or need for quarantine at San Quentin

18   and will further provide Plaintiffs information on what treatment and programming is being

19   provided to quarantined EOP patients at San Quentin. Plaintiffs reserve all of their rights and

20   options with respect to the need for a safe quarantine housing plan for EOPs in the large 100

21   person EOP dorms at San Quentin.

22                c.     California Medical Facility’s (CMF) Psychiatric Inpatient Program (PIP) has

23   two dorm units. At their November 10, 2020, meeting, the parties discussed tentative plans about

24   where to quarantine patients in those units if necessary. The parties had not reached an agreement

25   on where CMF would quarantine dorm PIP patients. Defendants will endeavor to provide

26   Plaintiffs with a plan to quarantine dorm PIP patients within 30 days. The parties also need to

27   address the issue of where PIP patients who must be moved out of their housing units for

28   quarantine and isolation purposes will be housed.
                                                     4
                            Stipulation on Quarantine Space for EOP and PIP Patients (2:90-cv-00520 KJM-DB (PC))
 1        6)    This stipulation will remain in effect only so long as CDCR is required to maintain

 2   separate COVID-19 related quarantine space pursuant to Plata v. Newsom, United States District

 3   Court, Northern District of California, ECF No. 3401, Order to Set Aside Isolation and

 4   Quarantine Space.

 5   The Special Master has reviewed and approves this stipulation.

 6   DATED: January 22, 2021                          XAVIER BECERRA
                                                      Attorney General of California
 7                                                    ADRIANO HRVATIN
                                                      Supervising Deputy Attorney General
 8
                                                  By: /s/ Elise Owens Thorn
 9
                                                      Elise Owens Thorn
10                                                    Deputy Attorney General
                                                      Attorneys for Defendants
11

12   DATED: January 22, 2021                          ROSEN BIEN GALVAN &
                                                      GRUNFELD LLP
13

14
                                                 By: /s/ Ernest Galvan
15                                                   Ernest Galvan
                                                     Attorneys for Plaintiffs
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       5
                          Stipulation on Quarantine Space for EOP and PIP Patients (2:90-cv-00520 KJM-DB (PC))
ATTACHMENT A
                                              Attachment A

                      Table of EOP Institutions and Plan to Provide Quarantine Space

  Institution   Quarantine in        Set-Aside Plan If Necessary                    Location
                   Place For
                 Single Celled
                     EOPs
  CHCF          Yes              Quarantine in Negative                Facilities A, B, C, and D
                                 Pressure/Isolation Rooms
  CMC           Yes              None (All EOP Patients at CMC are     n/a
                                 single celled and they will be
                                 quarantined in place).
  CMF           Yes              Single Celled EOP Patients will be    S-3, W-1, W-3, H-1, I-1
                                 Quarantined in Place, Double
                                 Celled EOP Patients will be
                                 Clustered within Quarantine Space

                                 No Plan Finalized or Agreement Yet
                                 on How to Quarantine PIP Patients
                                 Who Are Currently Housed in
                                 Dorms in A2 and A3.
  CIW           Yes              Ninety Percent of EOP Patients at     n/a
                                 CIW are single celled. They will be
                                 quarantined in place. Ten percent
                                 of the cells in the EOP unit shall
                                 remain vacant so double celled EOP
                                 Patients can be moved to single
                                 cells for Quarantine
  COR           Yes              Double Celled EOP Patients will be    Section A of 4A1L
                                 Moved for Quarantine to Dedicated
                                 EOP Quarantine Space within a
                                 Separate Section of the180 Housing
                                 Unit
  SAC           Yes              Double Celled EOP Patients will be    Section A of B1
                                 moved to Dedicated EOP                Section B of A8
                                 Quarantine Space within 180
                                 Housing Units
  CCWF          No               EOP Patients Will Initially be        B508 D-Wing (EOP Housing Unit)
                                 Quarantined One to A Dorm In the
                                 Dedicated EOP Quarantine Space        A503 (CCWF Set-Aside Space)
                                 within EOP Housing Unit or
                                 Overflow into CCWF Quarantine
                                 Unit (270 Housing Unit)
  KVSP          No               Dedicated EOP Quarantine Space        Section B of C1
                                 within 180 Housing Unit
  VSP           No               Clustered in VSP Quarantine Unit      A3 cells 101-104, 201-204
                                 (270 Housing Unit)



[3656931.2]
  LAC         Yes   Double Celled EOP Patients will be   B2 or C5
                    moved to LAC Quarantine Celled
                    Units and Clustered in LAC
                    Quarantine Unit (270 Housing Unit)
  MCSP                                                   NO AGREEMENT YET
  RJD                                                    NO AGREEMENT YET
  SVSP        Yes   Double Celled EOP Patients Will be   Section A of D6
                    Moved to A Dedicated EOP
                    Quarantine Space within 180
                    Housing Unit
  SATF        No    Clustered in SATF Quarantine Unit    Section A of C4
                    (270 and 180 Housing Unit)
  SQ                                                     NO AGREEMENT YET




[3656931.2]
